03/22/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0137


                                        DA 21-0137
                                     _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                           ORDER

SHELBY BRYAN RAGNER,

             Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s Opening Brief
brief filed electronically on March 20, 2022, this Court has determined that the brief does
not comply with the below-referenced Rule and must be resubmitted.
       Montana Rule of Appellate Procedure 12(1)(i), requires that the relevant
judgment, order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or
decision(s) from which the appeal is taken together with any written memorandum or
rationale of the court, and those pages of the transcript containing any oral ruling in
support thereof, be contained in an appellant’s brief to this Court.         The Appellant
included an appendix containing only the final Sentencing Order in this matter, but on
appeal challenges the District Court’s decisions relating to jury instructions. The relevant
jury instructions must also be included in the Opening Brief’s appendix. Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                           Jim Rice
                                                                              Justice, Montana Supreme Court
                                                                                       March 22 2022